Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

DETAILED ACTION
Response to Amendment
Claims 1-13 are pending in this application [2/23/2022].
Claims 1 and 9 have been amended [2/23/2022].
Claims 10-13 have been added [2/23/2022].

Allowable Subject Matter
The indicated allowability of claims 6 and 8 are withdrawn in view of the newly discovered reference(s) to Shimizu et al. (US-9,582,229) and Anno et al. (US-2014/0240753).  Rejections based on the newly cited reference(s) follow.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Claim Objections
Claim 11 is objected to because of the following informalities:  Line 4 recites ‘to the external device’ and should recite ‘to the external apparatus”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  Line 3 recites ‘to the external device’ and should recite ‘to the external apparatus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US-2008/0198402) in view of Lin (US-2016/0004492) and further in view of Hanayama (US-2017/0364022).
As to Claim 1, Azuma teaches ‘A printing apparatus that is communicable with an external apparatus and performs printing by receiving first electric power supplied from an external power supply [par 0033 – multifunction devices receives power using main power supply (i.e. first electric power) from commercial power supply to perform image formation], the printing apparatus comprising: a memory configured to store setting information of the printing apparatus [Fig 3 (102), par 0019, 0035 – HDD stores print data that contains attribute data (i.e. setting information)]; a connector being connectable to a cable and configured to receive second electric power supplied from the external apparatus via the cable [par 0036 – signal/power reception section (i.e. second electric power)  is configured to conform to the specific standard, IEEE802.3af, that receives power from hub]; and a processor [Fig 3 (10), par 0032 – control section], wherein the processor is configured to act as a storage that stores, in the memory, the setting information received from the external apparatus when the first electric power is not supplied from the external power supply but the second electric power is supplied from the external apparatus via the connector [par 0019, 0036, 0082-0083 – signal/power reception section receives print data containing attribute data and power from the hub, where the received print data is stored in HDD while receiving power from hub and not main power supply], and act as a device that performs the printing when the first electric power is supplied from the external power supply [par 0033, 0083 – main power supply supplies the converted power to the respective component sections of the image formation section]’.
Azuma does not disclose expressly ‘a processor configured to perform a process based on the setting information stored in the memory and configured to overwrite the 
Lin teaches ‘a processor configured to perform a process based on the setting information stored in the memory and configured to overwrite the setting information stored in the memory based on setting information of the printing apparatus received from the external apparatus [Fig 6 (505), 23C, par 0037, 0040, 0047, 0052, 0107-0109 – CPU realizes the functions of auxiliary storage device, that overwrites a new setting value included in the attribute information of a print job received from the information processing apparatus in a user identification information storage table when a print job with attribute information includes the same user with a different department identification information]’.
Azuma and Lin are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include overwriting attribute information received from an information processing apparatus, as taught by Lin. The motivation for doing so would have been to providing a flexible and user-friendly way when managing setting and user information of print data, even if a user belongs to a plurality of departments. Therefore, it would have been obvious to combine Lin with Azuma to obtain the invention.

Hanayama teaches ‘wherein, in response to acting as the storage or the device, the processor is configured to transmit, to the external apparatus, at least one of storage information representing that the printing apparatus acts as the storage, and device information representing that the printing apparatus acts as the device [par 0023-0024, 0030, 0044 – receiving power supplied from USB-connected host device to the voltage converter of MFP when MFP transmits a response signal to the host device in response to a response request signal transmitted from the host device for establishing communication (i.e. acting as a storage) since power is supplied to the controller and not the image processor]’.
Azuma in view of Lin are analogous art with Hanayama because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include transmitting a response signal to the connected host device, as taught by Hanayama. The motivation for doing so would have allowed the MFP to perform plug-and-play response to establish connection with external host device providing power. Therefore, it would have been obvious to combine Hanayama with Azuma in view of Lin to obtain the invention as specified in claim 1.  



As to Claim 2, Azuma teaches ‘wherein the processor acts as the storage when the first electric power is not supplied from the external power supply but the second electric power is supplied from the external apparatus via the connector and then causes the memory, when the setting information is received from the external apparatus, to store the setting information received from the external apparatus [par 0019, 0036-0037, 0070, 0082-0083 – signal/power reception section receives power from the hub, where attribute data is included in the print data that is received from the hub and is stored in HDD while receiving power from hub and not main power supply]’.  

As to Claim 5, Azuma teaches ‘wherein the memory stores the setting information received from the external apparatus in a form of one or more files, and information is read from and written on the memory on a file basis [par 0019, 0036-0037, 0070, 0082-0085 – signal/power reception section receives power from the hub, where a setting (i.e. attribute data) is included in the print data (i.e. file) that is received from the hub and is stored in HDD where the print data is read for image formation]’. 

As to Claim 7, Azuma teaches ‘further comprising: a main body; a power supply connector to which a power supply cable via which the first electric power is supplied from the external power supply is connected [Fig 3 (70, 71), par 0033 – AC power is connected to main power supply and commercial power supply for receiving power from commercial power supply]; and a detector disposed on the main body and detecting whether or not the first electric power is supplied to the power supply connector, wherein the processor does not to act as the storage when the detector detects that the first electric power is supplied to the power supply connector [Fig 8 (S102-S106), par 0083-0085 – if it is determined that power is supplied from the main power supply, image formation section receives the power via main power supply and executes image formation]’.  

As to Claim 10, Azuma teaches ‘wherein the setting information includes at least one of. printing setting information relating to printing setting used by the printing apparatus when the printing apparatus performs the printing; communication setting information relating to communication between the printing apparatus and another apparatus over a network; and firmware information relating to firmware installed in the printing apparatus [par 0019, 0035-0036, 0082-0083 – signal/power reception section receives print data containing attribute data (i.e. printing setting information) and power from the hub, where the received print data is stored in HDD while receiving power from hub and not main power supply]’.

As to Claim 11, Hanayama teaches ‘wherein, when the first electric power is not supplied from the external power supply but the second electric power is supplied from the external apparatus via the connector, the processor is configured to transmit, to the external device (object it should be apparatus), the storage information [par 0023-0024, 0030, 0044, 0054 – receiving power supplied from USB-connected host device to the voltage converter of MFP when MFP transmits a response signal to the host device in response to a response request signal transmitted from the host device for establishing communication (i.e. acting as a storage) since power is supplied to the controller and not the image processor]’.
Azuma in view of Lin are analogous art with Hanayama because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include transmitting a response signal to the connected host device, as taught by Hanayama. The motivation for doing so would have allowed the MFP to perform plug-and-play response to establish connection with external host device providing power. Therefore, it would have been obvious to combine Hanayama with Azuma in view of Lin to obtain the invention as specified in claim 11.

As to Claim 12, Hanayama teaches ‘wherein, when the first electric power is supplied from the external power supply, the processor is configured to transmit, to the external device (object it should be apparatus), the device information [par 0068-0071 – when commercial electric power is supplied to MFP and the MFP is connected to host device, transmitting a response signal to the host device for stopping supply of power (i.e. MFP is acting as device)]’.  
Azuma in view of Lin are analogous art with Hanayama because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include transmitting a response signal to the connected host device, as taught by Hanayama. The motivation for doing so would have allowed the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US-2008/0198402) in view of Lin (US-2016/0004492), Hanayama (US-2017/0364022) and further in view of Hayashi et al. (US-2021/0135477).
As to Claim 3, Azuma teaches ‘has at least a function of the processor and acts as either the storage that stores information in the memory or the device that performs the printing [par 0033, 0036 – control section performs image formation using commercial power supply and performs HDD storage using power supplied from hub], and the processor acts as the storage when the first electric power is not supplied from the external power supply but the second electric power is supplied from the external apparatus via the connector and then causes the memory, when second setting information set in the external apparatus is received from the external apparatus, to store the received second setting information as the setting information [par 0019, 0036-0037, 0070, 0082-0083 – signal/power reception section receives power from the hub, where a setting (i.e. attribute data) is included in the print data that is received from the hub and is stored in HDD while receiving power from hub and not main power supply]’.
Azuma in view of Lin and Hanayama does not disclose expressly ‘wherein the external apparatus is a second printing apparatus’.
external device is a printer that supplies power and data communication to printer]’.
Azuma in view of Lin and Hanayama are analogous art with Hayashi because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include an external apparatus as a second printing apparatus, as taught by Hayashi. The motivation for doing so would have allowed the external device supplying data and power to a first printing apparatus when swapping electric power roles. Therefore, it would have been obvious to combine Hayashi with Azuma in view of Lin and Hanayama to obtain the invention as specified in claim 3.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US-2008/0198402) in view of Lin (US-2016/0004492), Hanayama (US-2017/0364022) and further in view of Shimizu et al. (US-9,582,229).
As to Claim 6, Azuma in view of Lin and Hanayama teaches all of the claimed elements/features as recited in dependent claim 2 and independent claim 1. Azuma in view of Lin and Hanayama does not disclose expressly ‘wherein the setting information contains update information for updating firmware of the printing apparatus, and the control section acts as the device when the setting information containing the update information is stored in the storage section and the printing apparatus is activated by the first electric power from the external power supply and reads the update information from the storage section to update the firmware’.
when the firmware file FW has been stored in the USB memory, the control processing reads out the firmware file FW, stores together with a “firmware update command” and issues a printing request, where when the system is restarted, the new firmware file FW causes the program for controlling the image forming apparatus to be rewritten (i.e. acting as device)]’.
Azuma in view of Lin and Hanayama are analogous art with Shimizu because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a firmware update command when the system is restarted, as taught by Shimizu. The motivation for doing so would have allowed time to be saved when an update is performed after restarting the printer and not while it’s received from an external memory. Therefore, it would have been obvious to combine Shimizu with Azuma in view of Lin and Hanayama to obtain the invention as specified in claim 6.

As to Claim 13, Shimizu teaches ‘wherein, when supply of the first electric power is started, the processor starts to overwrite the setting information stored in the memory based on setting information of the printing apparatus received when the printing when the system is restarted, the new firmware file FW causes the program for controlling the image forming apparatus to be rewritten (i.e. acting as device)]’. 
Azuma in view of Lin and Hanayama are analogous art with Shimizu because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a firmware update command when the system is restarted, as taught by Shimizu. The motivation for doing so would have allowed time to be saved when an update is performed after restarting the printer and not while it’s received from an external memory. Therefore, it would have been obvious to combine Shimizu with Azuma in view of Lin and Hanayama to obtain the invention as specified in claim 13.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US-2008/0198402) in view of Lin (US-2016/0004492), Hanayama (US-2017/0364022) and further in view of Anno et al. (US-2014/0240753).
As to Claim 8, Azuma in view of Lin and Hanayama teaches all of the claimed elements/features as recited in independent claim 1. Azuma in view of Lin and Hanayama does not disclose expressly ‘wherein the printing apparatus is packed in a storage box having an opening/closing section, and the connector is located in a position visible from a position outside the storage box when the printing apparatus is accommodated in the storage box and the opening/closing section is opened’.
traditional configuration processes might include direct connections to the printer for configuration by opening the printer box at the manufacturer, custom configuring the printer, repackaging the printer and shipping it to the customer site]’.
Azuma in view of Lin and Hanayama are analogous art with Anno because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include direct connections to printer when opening a printer box, as taught by Anno. The motivation for doing so would have allowed an ease to customizing configurations of a printer packaged in an open box. Therefore, it would have been obvious to combine Anno with Azuma in view of Lin and Hanayama to obtain the invention as specified in claim 8.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Azuma in view of Lin, Hanayama, Hayashi, Shimizu, Anno and further in view of the prior art searched and/or cited does not teach nor render obvious “wherein the external apparatus is a third printing apparatus that has at least a function of the processor and acts as either the storage that stores information in the memory or the device that performs the printing, and the processor acts as the device and transmits the setting information stored in the memory to the third printing apparatus when the first electric power is supplied from the external power supply and the printing apparatus is connected to the third printing apparatus via the cable” as recited in dependent claim 4.

Conclusion
The prior art of record
a. US Publication No.	2017/0364022
b.  US Patent No.		9,582,229
c. US Publication No.	2014/0240753


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677